DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2022 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 7/27/2022 have been fully considered but they are not persuasive.
1). Applicant’s argument – Each of FIGS. 1-3 of the purported AAPA identifies receivers [124, 224, 328] distinctly from any included splitters [114/118, 214, 314]. As an example, FIG. 1 is reproduced here: 
…
 It is clear that receiver 124 has a single input, identified as "input 122," from "4-input, single output (1x4) splitter 118." Para. [0009]. 
Compare receiver 124 in FIG. 1 with MCR QK receiver 428 in FIG. 4. Receiver 124 has a single input 122, while MCR QK receiver 428 is "four-input... [and] allows multiple fibers to be coupled to the same photodetector." Para. [0028]. 
 Examiner’s response – Based on a common definition of a mode-coupled-receiver (MCR) or a commonly used MCR, a MCR has two main parts: a mode coupler (e.g., as shown by Cheng: 310/320 in Figure 3; 410/420 in Figure 4; or 510-512/520 in Figure 5), and a photodetector (receiver; 330, 430, 530 and 630 in Figures 3-6, respectively. Also refer to Figure 7, [0041]). And the mode coupler normally consists of two parts: a plurality of input (or output) waveguide/fiber channels (310, 410, 510-512) and a second waveguide/fiber (320, 420, 520 or 620. Also refer to Figures 8 and 9, a lens etc. replaces the second waveguide/fiber). 
As shown in Figures 3-8 of Cheng, the photodetector (330, 430, 530 and 630) has one “large” input (from the second waveguide/fiber, 320, 420 or 520, 620 etc.; “The second fiber 320 may have a diameter that is larger than the combined first fibers 310” “result in enhanced optical coupling between the fused portion 612 and the second fiber 620”, [0041], [0044] and [0050]); however, the whole MCR system has multiple inputs (a plurality input waveguides/fibers: 310, 410, 510 etc.). That is, the photodetector in an MCR also has one input (can be a “large” input”), but the MCR has multiple inputs (multiple fibers/waveguides).
As discussed above, the second waveguide/fiber (320, 420, 520 or 620 etc.) has “large” area, and the detector (330, 430, 530 and 630) also has a large area to receive the input lights, same as Applicant states “[t]he large-area photo detector of the MCR allows direct coupling of multiple fibers to the receiver and provides an almost loss-less optical power combiner at the receiver”.
According to applicant’s specification “FIG. 4 shows a QKD PON 400 according to a first embodiment of the disclosure, which provides an MCR-based QKD receiver (QK MCR) 428: that is a mode-coupled receiver (MCR) configured to operate in single-photon detection mode. The MCR is so named because multiple modes are coupled into the same photo-detector, with each mode connecting light from a different fiber into the same photo-detector. The large-area photo detector of the MCR allows direct coupling of multiple fibers to the receiver and provides an almost loss-less optical power combiner at the receiver” ([0040]. Note: in the REMARKS, applicant uses paragraph number based on the published application, then, same notation is used in this Office-Action); that is, the MCR used by applicant is the same as the commonly used (or conventional) MCR: multiple input modes are coupled (with a mode coupler having multiple fibers) into a single photodetector. 
The combination of AAPA and Cheng et al teaches/suggests "four-input... [and] allows multiple fibers to be coupled to the same photodetector."
For more background knowledge about an MCR, here are two more references: 
i). Nesset et al: “GPON SFP Transceiver with PIC based Mode-Coupled Receiver”, ECOC Technical Digest, ECOC 2012, 16-20 September 2012, paper no.: Tu.3.B.4.
ii). Cheng et al: “Large Splitting and Long Reach Passive Optical Networks with Mode Coupling Receivers”, ECOC 2010, 19-23 September, 2010, paper no.: Tu.5.B.3.
 
2). Applicant’s argument – Additionally, the instant application identifies disadvantages associated with using splitters because "each splitter incurs a loss and these losses increase the more the optical path is split between different fibers." Para. [0005]; see also FIGS. 1 (~6dB loss and ~9dB loss), 2 (~15dBloss), 3 (~6dB loss and ~9dB loss), etc. 
Accordingly, it is both improper and inconsistent with the specification of the instant application to attempt to equate the "mode-coupling receiver" of claim 1 with "the combination of receiver 123 and splitter 118 in Figure 1," as the Office Action has done. None of FIGS. 1-3 of the purported AAPA of the instant application discloses or even suggests a coupling receiver comprising a plurality of inputs, and wherein the coupling receiver is configured to detect receipt of a single-photon signal comprising a stream of single photons on each of the plurality of inputs. 
Examiner’s response – First, the previous Office Action never “equate the "mode-coupling receiver" of claim 1 with "the combination of receiver 123 and splitter 118 in Figure 1””. In the previous Office Action, Examiner just indicates "the combination of receiver 123 and splitter 118 in Figure 1" is treated as “a coupling receiver”, which is not a “mode-coupling receiver”.
As discussed above, the combination of AAPA and Cheng et al teaches/suggests “a coupling receiver comprising a plurality of inputs”.
Second, as shown in Figures 1-3, AAPA “allows multiple single-photon QK sources to be connected to a single single-photon signal receiver”, therefore, using “a single single-photon signal receiver” “to detect receipt of a single-photon signal comprising a stream of single photons on each of the plurality of inputs” is not new, and is not applicant’s invention; also, the MCR has been used to receive multiple inputs in the art, and the MCR is not applicant’s invention. From Figure 1 of AAPA to Figure 4 of applicant’s claimed invention, the applicant just replaces the coupler/splitter (118) and receiver (124) with a conventional/known MCR.
As indicated by AAPR, a conventional coupler/splitter has some disadvantages, e.g., large losses introduced. However, an MCR disclosed by Cheng et al has advantages: “the Rx 211 may detect a plurality of coupled modes or channels corresponding to the upstream optical signals. Coupling the upstream optical signals into different optical modes may reduce the insertion loss for each optical signal and thus improve detection, in comparison to conventional receiver schemes that use optical splitters. Reducing the insertion loss in the optical detection scheme may increase the power budget of the system for upstream transmission, which may extend the maximum transmission distance for the upstream optical signals from the ONTs 220 to the OLT 210. Additionally, increasing the power budget may allow a larger splitting ratio for serving more ONTs 220 in the system. As such, using the mode coupler 214 may improve the long-reach and splitting ratio capabilities of the system without adding optical amplifiers or regenerators”. Both AAPA and Cheng et al disclose to use a coupler to accept multiple input to a single detector, but the conventional coupler has higher loss and MCR has much less loss. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the MCR of Cheng et al could have been substituted for the conventional coupler/detector of AAPA. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing “reducing insertion loss” and “increasing the power budget may allow a larger splitting ratio for serving more ONTs in the system”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the MCR of Cheng et al for the conventional coupler/detector in AAPA according to known method/device to yield the predictable result of providing a receiver with lower loss and increased power budget, and a maximum transmission distance can be extended, and system capacity can be increased (serving more ONT/ONUs). 
The combination of AAPA and Cheng et al discloses a QKD PON as shown in following Figure O1, which is similar to applicant’s Figure 4:

    PNG
    media_image1.png
    380
    564
    media_image1.png
    Greyscale

				Figure O1
The combination of AAPA and Cheng et al teaches/suggests “the coupling receiver is configured to detect receipt of a single-photon signal comprising a stream of single photons on each of the plurality of inputs”.

3). Applicant’s argument – Turning to Cheng, the Office Action makes the same error here in stating that Cheng discloses "a mode coupling receiver... which comprises a mode-coupler and a receiver (or photo detector)." Office Action, p. 3. Cheng depicts (FIG. 2) and describes (para. [0031]) receiver 211 as being distinct from mode coupler 214 and does not disclose or suggest that receiver 211 is a mode-coupling receiver. The Office Action's argument that "using a mode-coupler instead of splitter" (Office Action, p. 3) has nothing to do with receiver 211 in Cheng and therefore is inapposite to the mode-coupling receiver claimed in claim 1. 
Thus, none of the purported AAPA, Cheng, or the suggested combination thereof discloses or suggests "a mode-coupling receiver, wherein the mode-coupling receiver comprises a plurality of inputs, and wherein the mode-coupling receiver is configured to detect receipt of a single-photon signal comprising a stream of single photons on each of the plurality of inputs" as claimed in claim 1. Claim 1 therefore is not obvious in view of the cited references, and Graves (though not cited with respect to claim 1) cannot remedy the above-identified deficiencies of the primary cited references. 
Examiner’s response – First, Cheng’s Figure 2 is for illustration purpose, and Cheng never states “receiver 211 as being distinct from mode coupler 214”. For Figure 2, Cheng et al clearly indicates that the system of Figure 2 “providing a low-loss mode coupling receiver for upstream transmission and conventional detection for downstream transmission may be sufficient to improve the overall long-reach and/or splitting ratio capabilities of the system” ([0037]). The combination of mode coupler 214 and receiver (photo-detector) 211 forms a mode-coupling receiver. 
As discussed above, and shown in Figures 3-8 etc., Cheng et al clearly indicates that Figures 3-8 are “low-loss mode coupling receiver used for mode coupling and detection” ([0039]-[0053]), and the mode coupling receiver has two main parts: a mode coupler (having two subparts) and a photodetector. The previous Office Action does not “make[s] the same error here in stating that Cheng discloses "a mode coupling receiver... which comprises a mode-coupler and a receiver (or photo detector)."”.
The combination of AAPA and Cheng et al (e.g., shown in Figure O1 above) discloses/suggests "a mode-coupling receiver, wherein the mode-coupling receiver comprises a plurality of inputs, and wherein the mode-coupling receiver is configured to detect receipt of a single-photon signal comprising a stream of single photons on each of the plurality of inputs" as claimed in claim 1”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA: Figures 1-3, and Specification: pages 1-5, Background to the Invention) in view of Cheng et al (US 2010/0111537).
1). With regard to claim 1, AAPA discloses an optical receiver (e.g., the combination of receiver 123 and splitter 118 in Figure 1; or 238/318 in Figure 3) comprising: 
a coupling receiver (e.g., the combination of receiver 124 and splitter 118 in Figure 1; or 328/318 in Figure 3), wherein the coupling receiver comprises a plurality of inputs (e.g., the four inputs associated with the splitter), and wherein the coupling receiver is configured to detect receipt of a single-photon signal (from quantum key QK source 110 or 322) comprising a stream of single photons on each of the plurality of inputs (Background of the Invention, “a stream of single photons”).
But, AAPA does not expressly disclose that the coupling receiver is a mode-coupling receiver.
However, Cheng et al discloses a mode-coupling receiver (Figures 2-8 and 11 etc.), which comprises a mode-coupler (310/320 in Figure 3; 410/420 in Figure 4; or 510-512/520 in Figure 5) and a receiver (or photo detector; 330, 430, 530 and 630 in Figures 3, 4 and 5, respectively. Also refer to Figure 7, [0041]); the mode coupler can consist of two parts: a plurality of input (or output) waveguide/fiber channels (310, 410, 510-512) and a second waveguide/fiber (320, 420, 520 or 620. Also refer to Figures 8 and 9, a lens etc. replaces the second waveguide/fiber). Cheng et al discloses “the Rx 211 may detect a plurality of coupled modes or channels corresponding to the upstream optical signals. Coupling the upstream optical signals into different optical modes may reduce the insertion loss for each optical signal and thus improve detection, in comparison to conventional receiver schemes that use optical splitters. Reducing the insertion loss in the optical detection scheme may increase the power budget of the system for upstream transmission, which may extend the maximum transmission distance for the upstream optical signals from the ONTs 220 to the OLT 210. Additionally, increasing the power budget may allow a larger splitting ratio for serving more ONTs 220 in the system. As such, using the mode coupler 214 may improve the long-reach and splitting ratio capabilities of the system without adding optical amplifiers or regenerators”.
In the conventional system, as shown in Figures 1-3 of AAPA, the coupler/splitter (118 or 318) introduces ~ 6dB loss. But, by using a mode-coupler instead of splitter, the insertion loss can be substantially reduced; as disclosed by Cheng et al, the mode-coupling receiver reduces the insertion loss for each optical signal and thus improve detection, increases the power budget of the system for upstream transmission, extends the maximum transmission distance, allow a larger splitting ratio for serving more ONTs in the system; “using the mode coupler 214 may improve the long-reach and splitting ratio capabilities of the system without adding optical amplifiers or regenerators”. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the MCR of Cheng et al could have been substituted for the conventional coupler/detector of AAPA because both the coupler/detector of AAPA and the MCR of Cheng et al serve the purpose of accepting multiple inputs to a single detector, but the conventional coupler has higher loss and MCR has much less loss. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing “reducing insertion loss” and “increasing the power budget may allow a larger splitting ratio for serving more ONTs in the system”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the MCR of Cheng et al for the conventional coupler/detector in AAPA according to known method/device to yield the predictable result of providing a receiving system (e.g., refer Figure O1 above) with reduced insertion loss and increased power budget, and a maximum transmission distance can be extended, and system capacity can be increased (serving more ONT/ONUs).
2). With regard to claim 2, AAPA and Cheng et al disclose all of the subject matter as applied to claim 1 above. And the combination of AAPA and Cheng et al further discloses wherein each input of the mode-coupling receiver is configured to receive a single-photon signal from a different one of a plurality of single-photon signal sources (Figure 1 of AAPA, and Figures 2-8 of Cheng: each input of the mode-coupling receiver receives a single-photon signal from a different one of a plurality of single-photon signal sources: from one of the 1x8 splitters).
3). With regard to claim 3, AAPA and Cheng et al disclose all of the subject matter as applied to claims 1 and 2 above. And the combination of AAPA and Cheng et al further discloses wherein 2 the single-photon signal comprises photons encoded in different quantum states, wherein each photon represents quantum key information (AAPA: Background of the Invention).
4). With regard to claim 4, AAPA and Cheng et al disclose all of the subject matter as applied to claim 1 above. And the combination of AAPA and Cheng et al further discloses wherein the optical receiver also comprises a programmable device configured to execute a quantum key distribution protocol to derive a cryptographic key from the single-photon signal received at the optical receiver on at least one of the plurality of inputs (the Figures 1-3 of AAPA is a Quantum key distribution system, then it is obvious to one skilled in the art that the optical receiver comprises a programmable device configured to execute a quantum key distribution protocol to derive a cryptographic key from the single-photon signal received at the optical receiver on at least one of the plurality of inputs. Also refer to Background of the Invention of AAPA).
5). With regard to claim 5, AAPA and Cheng et al disclose all of the subject matter as applied to claim 1 above. And the combination of AAPA and Cheng et al further discloses a communications system (AAPA: Figures 1-3; Cheng: Figure 2) comprising the optical receiver of claim 1, wherein the communications system also comprises an access network (AAPA: Figures 1-3; Cheng: Figure 2) connecting a plurality of single-photon signal sources (AAPA: 110, or 322) with the optical receiver, and wherein each of the plurality of inputs of the mode-coupling receiver is connected via the access network for receipt of a single-photon signal from a different one of the plurality of single-photon signal sources (AAPA: Figures 1-3; Cheng: Figure 2).
6). With regard to claim 6, AAPA and Cheng et al disclose all of the subject matter as applied to claims 1 and 5 above. And the combination of AAPA and Cheng et al further discloses wherein the access network comprises at least one optical splitter (1x8 splitter in Figures 1 or 3 of AAPA; or the 1x8 splitter 232 in Figure 2 of Cheng) in which at least one of the plurality of inputs of the mode-coupling receiver is connected via an optical splitter for receipt of a single-photon signal from multiple ones of the plurality of single-photon signal sources (AAPA: Figures 1-3; Cheng: Figure 1).
7). With regard to claim 10, AAPA and Cheng et al disclose all of the subject matter as applied to claims 1 and 5 above. But, AAPA and Cheng et al do not expressly disclose wherein, for an N-input mode-coupling receiver, each single-photon signal source is configured to send photons at a maximum rate of R/N photons per second, where R is the maximum single-photon bit-rate of the mode-coupling receiver.
However, as disclosed by AAPA, the system shown in Figures 1-3 is a QKD PON system; for a common passive optical network (PON), upstream signals are combined using a multiple access protocol, usually time-division multiple access (TDMA). And Cheng et al also indicates that the system shown in Figures 1 and 2 is a time division multiplexing PON ([0004]). Therefore, each ONT is assigned a specific time slot to transmit upstream signals. Since the mode-coupling receiver has N inputs, it is obvious to one skilled in the art that based on TDMA protocol, each single-photon signal source needs to send photons at a maximum rate of R/N photons per second, where R is the maximum single-photon bit-rate of the mode-coupling receiver.
8). With regard to claim 11, AAPA discloses a method of detecting a plurality of single-photon signals (AAPA: Figures 1-3), in which the method comprises: 
operating a single-photon signal receiver (e.g., the combination of receiver 124 and splitter 118 in Figure 1; or 328/318 in Figure 3) comprising a multiple-input (e.g., the four inputs associated with the splitter), coupling receiver (e.g., the combination of receiver 124 and splitter 118 in Figure 1; or 238/318 in Figure 3); 
wherein the multiple-input, coupling receiver is configured to detect receipt of a single-photon signal (from quantum key QK source 110 or 322) comprising a stream of single photons on each of the plurality of inputs (Background of the Invention, “a stream of single photons”).
But, AAPA does not expressly disclose that the coupling receiver is a mode-coupling receiver.
However, Cheng et al discloses a mode-coupling receiver (Figures 2-8 and 11 etc.), which comprises a mode-coupler (310/320 in Figure 3; 410/420 in Figure 4; or 510-512/520 in Figure 5) and a receiver (or photo detector; 330, 430, 530 and 630 in Figures 3, 4 and 5, respectively. Also refer to Figure 7, [0041]); the mode coupler can consist of two parts: a plurality of input (or output) waveguide/fiber channels (310, 410, 510-512) and a second waveguide/fiber (320, 420, 520 or 620. Also refer to Figures 8 and 9, a lens etc. replaces the second waveguide/fiber). Cheng et al discloses “the Rx 211 may detect a plurality of coupled modes or channels corresponding to the upstream optical signals. Coupling the upstream optical signals into different optical modes may reduce the insertion loss for each optical signal and thus improve detection, in comparison to conventional receiver schemes that use optical splitters. Reducing the insertion loss in the optical detection scheme may increase the power budget of the system for upstream transmission, which may extend the maximum transmission distance for the upstream optical signals from the ONTs 220 to the OLT 210. Additionally, increasing the power budget may allow a larger splitting ratio for serving more ONTs 220 in the system. As such, using the mode coupler 214 may improve the long-reach and splitting ratio capabilities of the system without adding optical amplifiers or regenerators”.
In the conventional system, as shown in Figures 1-3 of AAPA, the coupler/splitter (118 or 318) introduces ~ 6dB loss. But, by using a mode-coupler instead of splitter, the insertion loss can be substantially reduced; as disclosed by Cheng et al, the mode-coupling receiver reduces the insertion loss for each optical signal and thus improve detection, increases the power budget of the system for upstream transmission, extends the maximum transmission distance, allow a larger splitting ratio for serving more ONTs in the system; “using the mode coupler 214 may improve the long-reach and splitting ratio capabilities of the system without adding optical amplifiers or regenerators”. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the MCR of Cheng et al could have been substituted for the conventional coupler/detector of AAPA because both the coupler/detector of AAPA and the MCR of Cheng et al serve the purpose of accepting multiple inputs to a single detector, but the conventional coupler has higher loss and MCR has much less loss. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing “reducing insertion loss” and “increasing the power budget may allow a larger splitting ratio for serving more ONTs in the system”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the MCR of Cheng et al for the conventional coupler/detector in AAPA according to known method/device to yield the predictable result of providing a receiving system (e.g., refer Figure O1 above) with reduced insertion loss and increased power budget, and a maximum transmission distance can be extended, and system capacity can be increased (serving more ONT/ONUs).
9). With regard to claim 12, AAPA and Cheng et al disclose all of the subject matter as applied to claim 11 above. And the combination of AAPA and Cheng et al further discloses the method as claimed in claim 11, comprising routing to each input of the mode-coupling receiver, a single-photon signal from a different one of a plurality of single-photon signal sources (Figure 1 of AAPA, and Figures 2-8 of Cheng: each input of the mode-coupling receiver receives a single-photon signal from a different one of a plurality of single-photon signal sources: from one of the 1x8 splitters).
10). With regard to claim 13, AAPA and Cheng et al disclose all of the subject matter as applied to claim 11 above. And the combination of AAPA and Cheng et al further discloses the method as claimed in claim 11, comprising executing a quantum key distribution protocol to derive a cryptographic key from the single-photon signal received at the optical receiver on at least one of the plurality of inputs (the Figures 1-3 of AAPA is a Quantum key distribution system, then it is obvious to one skilled in the art that the optical receiver comprises a programmable device configured to execute a quantum key distribution protocol to derive a cryptographic key from the single-photon signal received at the optical receiver on at least one of the plurality of inputs. Also refer to Background of the Invention of AAPA).

Claims 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art and Cheng et al as applied to claim 1, 5 and 11 above, and further in view of Graves et al (US 2014/0161447).
1). With regard to claim 7, AAPA and Cheng et al disclose all of the subject matter as applied to claims 1 and 5 above. But, AAPA and Cheng et al do not expressly disclose wherein the communications system also comprises an optical switch configured to select, for connection to a switch output, a switch input selected from a plurality of switch inputs, wherein each of the plurality of switch inputs is connected to a different one of the plurality of single-photon signal sources, and wherein the switch output is connected for sending to one of the plurality of inputs of the mode-coupling receiver, a single-photon signal from the one of the plurality of single-photon signal sources connected to the selected switch input.
However, to use a switch in an optical communication system is well-known in the art so to serve more users or ONTs/ONUs. As disclosed by AAPA and Cheng et al, the PON system uses a time-division multiplexing scheme; then by using a switch, a same receiver can be used to process plurality of ONT/ONU groups by switching different group of ONT/ONU to the receiver at different time. E.g., Graves et al discloses that a photonic switch (e.g., 266 in Figure 15) can be used to select, for connection to a switch output (to BBU 264), a switch input selected from a plurality of switch inputs (connected to RRU 272), wherein each of the plurality of switch inputs is connected to a different one of the plurality of signal sources (RRU), and wherein the switch output is connected for sending to one of the plurality of inputs of receiver (BBU), a signal from the one of the plurality of signal sources connected to the selected switch input (Figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an optical switch as taught by Graves et al to the system/method of AAPA and Cheng et al so that the system can serve more customers (ONU/ONT).
2). With regard to claim 8, AAPA and Cheng et al and Graves et al disclose all of the subject matter as applied to claims 1, 5 and 7 above. And the combination of AAPA and Cheng et al and Graves et al further discloses wherein the optical switch comprises a plurality of outputs, wherein the switch is configured to select, for connection to each of the plurality of switch outputs, a different one of the plurality of switch inputs (it is the basic functions of a NxM photonic switch), and wherein each of the plurality of switch outputs is connected to a different one of the plurality of inputs of the mode-coupling receiver (as shown in Figure 15, each of the plurality of switch outputs is connected to a different one of the BBUs; the combination of AAPA and Cheng et al and Graves et al teaches to use one mode-coupling receiver with multiple inputs for processing received signals (TDM scheme), it is obvious to one skilled in the art that each of the plurality of switch outputs is connected to a different one of the plurality of inputs of the mode-coupling receiver so that the received/switched signal can be properly and timely processed).
3). With regard to claim 9, AAPA and Cheng et al and Graves et al disclose all of the subject matter as applied to claims 1, 5 and 7-8 above. But, AAPA and Cheng et al and Graves et al do not expressly disclose wherein a quantity of switch outputs equals a quantity of mode-coupling receiver inputs. 
As shown in Figure 15 of Graves et al, the quantity of switch outputs equals a quantity of BBUs. As discussed above, the combination of AAPA and Cheng et al and Graves et al teaches to use one mode-coupling receiver with multiple inputs for processing received signals (TDM scheme), it is obvious to one skilled in the art that the quantity of switch outputs should equal a quantity of mode-coupling receiver inputs so that the desired a group of single-photon signals can be properly and timely processed.
4). With regard to claim 14, AAPA and Cheng et al disclose all of the subject matter as applied to claim 11 above. But, AAPA and Cheng et al do not expressly disclose the method as claimed in claim 11, comprising switching a single-photon signal from a selected one of a plurality of inputs of an optical switch to an output of the optical switch, wherein; each of the plurality of switch inputs is connected to a different one of a plurality of single-photon signal sources, and wherein the switch output is connected to one of the plurality of inputs of the mode-coupling receiver.
However, to use a switch in an optical communication system is well-known in the art so to serve more users or ONTs/ONUs. As disclosed by AAPA and Cheng et al, the PON system uses time-division multiplexing scheme; then by using a switch, a same receiver can be used to process plurality of ONT/ONU groups by switching different group of ONT/ONU to the receiver at different time. E.g., Graves et al discloses that a photonic switch (e.g., 266 in Figure 15) can be used: switching a signal from a selected one of a plurality of inputs (connected to RRU 272) of an optical switch (e.g., 266 in Figure 15) to an output (to BBU 264) of the optical switch, wherein; each of the plurality of switch inputs is connected to a different one of a plurality of signal sources (RRUs), and wherein the switch output is connected to one of the plurality of inputs of the receiver (BBU, Figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an optical switch as taught by Graves et al to the system/method of AAPA and Cheng et al so that the system can serve more customers (ONU/ONT).
5). With regard to claim 15, AAPA and Cheng et al and Graves et al disclose all of the subject matter as applied to claim 11 above. And the combination of AAPA and Cheng et al and Graves et al further discloses the method as claimed in claim 11, comprising switching to a different output of an optical switch, a different single-photon signal from each of a selected number of inputs of the optical switch (it is the basic functions of a NxM photonic switch); wherein each of the switch outputs is connected to a different one of the plurality of inputs of the mode-coupling receiver (as shown in Figure 15, each of the plurality of switch outputs is connected to a different one of the BBUs; the combination of AAPA and Cheng et al and Graves et al teaches to use one mode-coupling receiver with multiple inputs for processing received signals (TDM scheme), it is obvious to one skilled in the art that each of the plurality of switch outputs is connected to a different one of the plurality of inputs of the mode-coupling receiver so that the received/switched signal can be properly and timely processed).
But, AAPA and Cheng et al and Graves et al do not expressly disclose wherein the number of switch outputs equals the number of mode-coupling receiver inputs. However, as shown in Figure 15 of Graves et al, the quantity of switch outputs equals a quantity of BBUs. As discussed above, the combination of AAPA and Cheng et al and Graves et al teaches to use one mode-coupling receiver with multiple inputs for processing received signals (TDM scheme), it is obvious to one skilled in the art that the quantity of switch outputs should equal a quantity of mode-coupling receiver inputs so that the desired a group of single-photon signals can be properly and timely processed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nesset et al: “GPON SFP Transceiver with PIC based Mode-Coupled Receiver”, ECOC Technical Digest, ECOC 2012, 16-20 September 2012, paper no.: Tu.3.B.4.
Cheng et al: “Large Splitting and Long Reach Passive Optical Networks with Mode Coupling Receivers”, ECOC 2010, 19-23 September, 2010, paper no.: Tu.5.B.3.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636
August 24, 2022